          Case 3:18-cv-03945-RS Document 44 Filed 03/31/20 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    MAR 31 2020
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 SYED NAZIM ALI,                               No. 18-17264

               Plaintiff - Appellant,
                                               D.C. No. 3:18-cv-03945-RS
   v.                                          U.S. District Court for Northern
                                               California, San Francisco
 APPLE, INC.,
                                               MANDATE
               Defendant - Appellee.


        The judgment of this Court, entered March 09, 2020, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

        Costs are taxed against the appellant in the amount of $454.30.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rhonda Roberts
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
